DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3 and 14 are objected to because of the following informalities: 
In claim 3, line 4, change “the pixel level connection, and;” to “the pixel level connection, and”
In claim 14, line 4, change “the pixel level connection, and;” to “the pixel level connection, and”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 11, 17 and 22-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the reset image charge value" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes claim 5 recites “a reset image charge value”. However, claim 6 depends on claim 1 and not claim 5.

Claim 6 recites the limitation "the signal image charge value" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes claim 5 recites “a signal image charge value”. However, claim 6 depends on claim 1 and not claim 5.
Claim 6 recites the limitation "the bitline period" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation " the image charge values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the reset image charge value" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes claim 16 recites “a reset image charge value”. However, claim 17 depends on claim 12 and not claim 16.
Claim 17 recites the limitation "the signal image charge value" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes claim 16 recites “a signal image charge value”. However, claim 17 depends on claim 12 and not claim 16.
Claim 17 recites the limitation "the bitline period" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation " the image charge values" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation " the supply voltage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funaki (US 2018/0091723 A1).

Regarding claim 10, Funaki teaches an imaging system (Funaki, Fig. 1), comprising: 
a pixel array including a plurality of pixel cells arranged in rows and columns, wherein each of the pixel cells is coupled to generate image charge in response to incident light (Funaki, Fig. 1, pixel region 101, Fig. 4, Paragraphs 0032-0033, 0042 and 0054); 
a control circuitry coupled to the pixel array to control operation of the pixel array (Funaki, Fig. 2-3, peripheral circuit 102 and peripheral circuit 202, Paragraphs 0026-0027, 0029 and 0063); and 
a readout circuit coupled to the pixel array to read out the image charge from the pixel array (Funaki, Fig. 3, peripheral circuit 202, Paragraph 0029, Fig. 6, pixel circuit 250 (second pixel circuit), Paragraph 0044-0046, Fig. 7, Paragraph 0068), wherein the readout circuit comprises: 
a sample and hold (SH) circuit (Funaki, Fig. 6, pixel circuit 250 (second pixel circuit), Paragraph 0044-0046) coupled between a pixel level connection (Funaki, Fig. 6, connection portion 31, Paragraph 0051) coupled to a pixel cell of a plurality of pixel cells (Funaki, Fig. 6, pixel circuit 250, Paragraph 0051) of the pixel array and a bitline of a plurality of bitlines (Funaki, Fig. 6, column signal line L1, Paragraph 0066-0067) of the readout circuit; and 
an analog to digital converter (ADC) coupled to the bitline (Funaki, Fig. 7, Paragraph 0068).

Regarding claim 11, Funaki teaches the imaging system of claim 10 (see claim 10 analysis), further comprising function logic coupled to the readout circuit to store and to process digital representations of the image charge values from the pixel array Funaki, Fig. 3, peripheral circuit 202, Paragraph 0029).

Regarding claim 25, Funaki teaches the imaging system of claim 10 (see claim 10 analysis), wherein the SH circuit is controlled by a switch driver of the control circuitry (Funaki, Figs. 2-3, peripheral circuit 102 and peripheral circuit 202, Paragraphs 0062-0064), wherein the control circuitry generates a global shutter signal for controlling image acquisition of all pixel values from the pixel array at substantially the same time (Funaki, Fig. 8, Paragraph 0074).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 9, 12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2018/0091723 A1) in view of Huang (US 2020/0112697 A1).

Regarding claim 1, Funaki teaches a sample and hold (SH) circuit (Funaki, Fig. 6) for use in an image sensor (Funaki, Fig. 1), comprising: 
a pixel level connection (Funaki, Fig. 6, connection portion 31, Paragraph 0051) coupled to a pixel cell (Funaki, Fig. 6, pixel circuit 150, Paragraph 0051); 
a reset row transistor (Funaki, Fig. 6, reset Trs 2591/2592, Paragraph 0059) coupled between a first supply voltage (Funaki, Fig. 6, voltage (Vdd), Paragraph 0080) and the pixel level connection; 
a source follower row transistor (Funaki, Fig. 6, amplifier Trs 2601/2602, Paragraph 0059) having a gate coupled to the pixel level connection;
a row select row transistor (Funaki, Fig. 6, selective Trs 2611/2612, Paragraph 0059) coupled between the source follower row transistor and a bitline (Funaki, Fig. 6, column signal line L1, Paragraph 0066); 
a first storage transistor (Funaki, Fig. 6, switching Trs 2521/2522, Paragraph 0063) coupled to the pixel level connection; 
a first storage device (Funaki, Fig. 6, capacitors 2551/2552, Paragraph 0063) coupled between the first storage transistor and a ground voltage (Funaki, Fig. 6, the capacitors 2551/2552 are connected to ground.); 
a second storage transistor (Funaki, Fig. 6, Trs 2531 and 2532, Paragraph 0064) coupled to the pixel level connection; and 
a second storage device (Funaki, Fig. 6, capacitors 2561/2562) coupled between the second storage transistor and the ground voltage (Funaki, Fig. 6, the capacitors 2561/2562 are connected to ground.).
However, Funaki does not explicitly state the ground voltage is a second supply voltage. 
In reference to Huang, Huang teaches a ground voltage is supplied by a second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016).
These arts are analogous since they are both related to sample-and-hold circuits. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Funaki with the teaching of using a second supply voltage for providing the ground voltage as seen in Huang.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Funaki with the teaching of using a second supply voltage for providing the ground voltage as seen in Huang since it is a known method of supplying a ground voltage to a circuit and would provide similar and expected results for supplying the ground voltage.

Regarding claim 4, the combination of Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), further comprises a sample and hold current source (Funaki, Fig. 6, load Trs 1551/1552, Paragraph 0081, The load Trs 1551 and 1552 operate as a current source) coupled between the pixel level connection (Funaki, Fig. 6, connection portion 31, Paragraph 0051) and a ground (Funaki, Fig. 6, load Trs 1551/1552 are connected to ground.).

Regarding claim 5, the combination of Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), wherein the SH circuit is configured to sample and hold a reset image charge value from the pixel level connection to the first storage device (Funaki, Fig. 8, Times t1-t2, Paragraph 0078 and 0081-0082) and then sample and hold a signal image charge value from the pixel level connection to the second storage device (Funaki, Fig. 8, Times t3-t4, Paragraph 0084-0085) during a receiving and storing period (Funaki, Fig. 8, Times ta-t6).

Regarding claim 6, the combination of Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), wherein the SH circuit is configured to perform a readout operation on the reset image charge value stored in the first storage device (Funaki, Fig. 8, Times t7-t8, Paragraphs 0092-0093) and then perform a readout operation on the signal image charge value stored in the second storage device (Funaki, Fig. 8, Times t9-t10, Paragraph 0096) during a readout to the bitline period (Funaki, Fig. 8, Times t7-t24).

Regarding claim 7, the combination of Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), wherein the first supply voltage is higher than the second supply voltage (Funaki, Fig. 2, The first supply voltage is Vdd and the second supply voltage is ground (0V).).

Regarding claim 9, the combination of Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), wherein the second supply voltage is connected to a zero voltage (Funaki, Fig. 2, The second supply voltage is ground (0V).).

Regarding claim 12, Funaki teaches the imaging system of claim 10 (see claim 10 analysis), wherein each of the SH circuits comprises:
the pixel level connection (Funaki, Fig. 6, connection portion 31, Paragraph 0051) coupled to the pixel cell (Funaki, Fig. 6, pixel circuit 150, Paragraph 0051); 
a reset row transistor (Funaki, Fig. 6, reset Trs 2591/2592, Paragraph 0059) coupled between a first supply voltage (Funaki, Fig. 6, voltage (Vdd), Paragraph 0080) and the pixel level connection; 
a source follower row transistor (Funaki, Fig. 6, amplifier Trs 2601/2602, Paragraph 0059) having a gate coupled to the pixel level connection;
a row select row transistor (Funaki, Fig. 6, selective Trs 2611/2612, Paragraph 0059) coupled between the source follower row transistor and a bitline (Funaki, Fig. 6, column signal line L1, Paragraph 0066); 
a first storage transistor (Funaki, Fig. 6, switching Trs 2521/2522, Paragraph 0063) coupled to the pixel level connection; 
a first storage device (Funaki, Fig. 6, capacitors 2551/2552, Paragraph 0063) coupled between the first storage transistor and a ground voltage (Funaki, Fig. 6, the capacitors 2551/2552 are connected to ground.); 
a second storage transistor (Funaki, Fig. 6, Trs 2531 and 2532, Paragraph 0064) coupled to the pixel level connection; and 
a second storage device (Funaki, Fig. 6, capacitors 2561/2562) coupled between the second storage transistor and the ground voltage (Funaki, Fig. 6, the capacitors 2561/2562 are connected to ground.).
However, Funaki does not explicitly state the ground voltage is a second supply voltage. 
In reference to Huang, Huang teaches a ground voltage is supplied by a second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016).
These arts are analogous since they are both related to sample-and-hold circuits. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Funaki with the teaching of using a second supply voltage for providing the ground voltage as seen in Huang.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Funaki with the teaching of using a second supply voltage for providing the ground voltage as seen in Huang since it is a known method of supplying a ground voltage to a circuit and would provide similar and expected results for supplying the ground voltage.

Regarding claim 16, the combination of Funaki and Huang teaches the imaging system of claim 12 (see claim 12 analysis), wherein the SH circuit is configured to sample and hold a reset image charge value from the pixel level connection to the first storage device (Funaki, Fig. 8, Times t1-t2, Paragraph 0078 and 0081-0082) and then sample and hold a signal image charge value from the pixel level connection to the second storage device (Funaki, Fig. 8, Times t3-t4, Paragraph 0084-0085) during a receiving and storing period (Funaki, Fig. 8, Times ta-t6).

Regarding claim 17, the combination of Funaki and Huang teaches the imaging system of claim 12 (see claim 12 analysis), wherein the SH circuit is configured to perform a readout operation on the reset image charge value stored in the first storage device (Funaki, Fig. 8, Times t7-t8, Paragraphs 0092-0093) and then perform a readout operation on the signal image charge value stored in the second storage device (Funaki, Fig. 8, Times t9-t10, Paragraph 0096) during a readout to the bitline period (Funaki, Fig. 8, Times t7-t24).

Regarding claim 18, the combination of Funaki and Huang teaches the imaging system of claim 12 (see claim 12 analysis), wherein the first supply voltage is higher than the second supply voltage (Funaki, Fig. 2, The first supply voltage is Vdd and the second supply voltage is ground (0V).).

Regarding claim 20, the combination of Funaki and Huang teaches the imaging system of claim 12 (see claim 12 analysis), wherein the second supply voltage is connected to a zero voltage (Funaki, Fig. 2, The second supply voltage is ground (0V).).

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2018/0091723 A1) in view of Huang (US 2020/0112697 A1) in view of Prathipati (US 2020/0145597 A1).

Regarding claim 8, the combination of Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis). However, the combination of Funaki and Huang does not teach wherein the first supply voltage and the second supply voltage are adjustable voltages, wherein final adjusted values of the first supply voltage and the second supply voltage are to minimize leakage currents through the first storage transistor and the second storage transistor when both the first storage transistor and the second storage transistor are in switched off states in response to a switch-off voltage applied to their gates.
In reference to Prathipati, Prathipati teaches wherein a first supply voltage and a second supply voltage are adjustable voltages (Prathipati, Fig. 3, Vaa and Vss, Paragraph 0029), wherein final adjusted values of the first supply voltage and the second supply voltage are to minimize leakage currents through a first storage transistor (Prathipati, Fig. 3, Transistor 304) and a second storage transistor (Prathipati, Fig. 3, Transistor 306, Paragraph 0029) when both the first storage transistor and the second storage transistor are in switched off states in response to a switch-off voltage applied to their gates (Prathipati, Paragraph 0029 and 0037, Vlo is connected when there is “no pixel activity” (transistors are off).).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Funaki and Huang with the adjustable voltages as seen in Prathipati.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Funaki and Huang with the adjustable voltages as seen in Prathipati to minimize leakage currents through the transistors (including first storage transistor and the second storage transistor) of Funaki. That is, the transistors 304 and 306 of Prathipati are used to transfer charge to the storage devices 302 and 316 (Prathipati, Fig. 3). Similarly, transistors CS21 and CS31 of Funaki are used to transfer charge to the storage devices 2551 and 2561 (Funaki, Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art to apply the known technique of using adjustable voltages to minimize leakage current of the transistors as seen in Prathipati to the storage transistors of Funaki to similarly minimize leakage current.

Regarding claim 19, the combination of Funaki and Huang teaches the imaging system of claim 12 (see claim 12 analysis). However, the combination of Funaki and Huang does not teach wherein the first supply voltage and the second supply voltage are adjustable voltages, wherein final adjusted values of the first supply voltage and the second supply voltage are to minimize leakage currents through the first storage transistor and the second storage transistor when both the first storage transistor and the second storage transistor are in switched off states in response to a switch-off voltage applied to their gates.
In reference to Prathipati, Prathipati teaches wherein a first supply voltage and a second supply voltage are adjustable voltages (Prathipati, Fig. 3, Vaa and Vss, Paragraph 0029), wherein final adjusted values of the first supply voltage and the second supply voltage are to minimize leakage currents through a first storage transistor (Prathipati, Fig. 3, Transistor 304) and a second storage transistor (Prathipati, Fig. 3, Transistor 306, Paragraph 0029) when both the first storage transistor and the second storage transistor are in switched off states in response to a switch-off voltage applied to their gates (Prathipati, Paragraph 0029 and 0037, Vlo is connected when there is “no pixel activity” (transistors are off).).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Funaki and Huang with the adjustable voltages as seen in Prathipati.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Funaki and Huang with the adjustable voltages as seen in Prathipati to minimize leakage currents through the transistors (including first storage transistor and the second storage transistor) of Funaki. That is, the transistors 304 and 306 of Prathipati are used to transfer charge to the storage devices 302 and 316 (Prathipati, Fig. 3). Similarly, transistors CS21 and CS31 of Funaki are used to transfer charge to the storage devices 2551 and 2561 (Funaki, Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art to apply the known technique of using adjustable voltages to minimize leakage current of the transistors as seen in Prathipati to the storage transistors of Funaki to similarly minimize leakage current.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2018/0091723 A1) in view of Huang (US 2020/0112697 A1) in view of Gomi et al. (US 2014/0139713 A1).

Regarding claim 15, the combination of Funaki and Huang teaches the imaging system of claim 12 (see claim 12 analysis), wherein each pixel cell comprises a sample and hold current source (Funaki, Fig. 6, load Trs 1551/1552, Paragraph 0081, The load Trs 1551 and 1552 operate as a current source) coupled between the pixel level connection (Funaki, Fig. 6, connection portion 31, Paragraph 0051) and a ground (Funaki, Fig. 6, load Trs 1551/1552 are connected to ground.).
However, the combination of Funaki and Huang does not teach wherein each of the SH circuits further comprises the sample and hold current coupled between the pixel level connection and a ground.
In reference to Gomi et al. (hereafter referred as Gomi) Gomi teaches wherein each of the SH circuits further comprises a sample and hold current source (Gomi, Fig. 4, Load Transistor 4106, Paragraphs 0099) coupled between the pixel level connection (Gomi, Fig. 4, D1, Paragraph 0104, The broken line D1 of FIG. 4 represents a boundary line between the first substrate 20 and the second substrate 21.) and a ground (Gomi, Paragraph 0093).
These arts are analogous since they are all related to imaging devices and sample and hold circuits. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Funaki and Huang with the teaching of placing the current source on the second substrate as seen in Gomi.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Funaki and Huang with the teaching of placing the current source on the second substrate as seen in Gomi since it is a known alternative location for the placement of the current source and would provide similar and expected results for supplying a load current to the pixel.

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2018/0091723 A1) in view of Sugawa et al. (US 2020/0043971 A1).

Regarding claim 21, Funaki teaches the imaging system of claim 10 (see claim 10 analysis), wherein each of the pixel cells comprises: 
a photodiode coupled to photogenerate the image charge in response to incident light (Funaki, Fig. 6, photodiodes 105/106, Paragraph 0033); 
a floating diffusion coupled to receive the image charge from the photodiode (Funaki, Fig. 6, FLDs 1521/1522, Paragraph 0052 and 0055); 
a transfer transistor coupled between the photodiode and the floating diffusion to transfer the image charge from the photodiode to the floating diffusion (Funaki, Fig. 6, transfer Trs 1511/1512, Paragraph 0055).
However, Funaki does not teach a dual floating diffusion (DFD) transistor coupled between a second floating diffusion and the floating diffusion; and a lateral overflow integration capacitor (LOFIC) coupled between a CAP signal and the second floating diffusion.
In reference to Sugawa et al. (hereafter referred as Sugawa), Sugawa teaches pixel cells (Sugawa, Fig. 2, pixel circuit unit 101, Paragraph 0156) comprises: 
a photodiode coupled to photogenerate the image charge in response to incident light (Sugawa, Fig. 2, photodiode (PD) 201, Paragraph 0156); 
a floating diffusion coupled to receive the image charge from the photodiode (Sugawa, Fig. 2, floating diffusion capacitor 203, Paragraph 0156); 
a transfer transistor coupled between the photodiode and the floating diffusion to transfer the image charge from the photodiode to the floating diffusion (Sugawa, Fig. 2, switching means (T) 202, Paragraph 0030); 
a dual floating diffusion (DFD) transistor diffusion (Sugawa, Fig. 2, switching means (S) 205, Paragraph 0156 and 0163) coupled between a second floating diffusion (Sugawa, Fig. 2, Node between R, S and CLOFIC is the second floating diffusion.) and the floating; and 
a lateral overflow integration capacitor (LOFIC) (Sugawa, Fig. 2, lateral overflow integration capacitor (CLOFIC), Paragraph 0156 and 0163) coupled between a CAP signal (Sugawa, Fig. 2, The CAP signal is considered to be ground connected to the LOFIC) and the second floating diffusion.
These arts are analogous since they are both related to imaging devices and sample and hold circuitry. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the intention of Funaki with the pixel unit structure as seen in Sugawa to allow the pixel to store overflowed charge, increase charge storage capacity and increase the range and sensitivity of the pixel (Paragraphs 0012, 0084, and 0099).

Regarding claim 23, the combination of Funaki and Sugawa teaches the imaging system of claim 21 (see claim 21 analysis), wherein each of the pixel cells further comprises a reset transistor (Sugawa, Fig. 2, switching means (R) 206, Paragraph 0156) coupled between the supply voltage (Sugawa, Fig. 2, VR) and the second floating diffusion (Sugawa, Fig. 2, Node between R, S and CLOFIC is the second floating diffusion.).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2018/0091723 A1) in view of Sugawa et al. (US 2020/0043971 A1) in further view of Otaka (US 2021/0144330 A1).

Regarding claim 22, the combination of Funaki and Sugawa teaches the imaging system of claim 21 (see claim 21 analysis), wherein each of the pixel cells further comprises: 
a source follower transistor coupled to a supply voltage and having a gate coupled to the floating diffusion (Funaki, Fig. 6, amplifier Trs 1541/1542, Sugawa, Fig. 2, source-follower switching means (SF) 208); and 
a select transistor (Sugawa, Fig. 2, pixel selection switching means (X) 207) coupled to the source follower transistor, wherein the source follower transistor is coupled to output the image charge value to the SH circuit in response to the image charge in the floating diffusion (Funaki, Paragraph 0057, Sugawa, Paragraph 0163).
	However, the combination of Funaki and Sugawa does not teach the select transistor coupled between the source follower transistor and the pixel level connection, wherein the source follower transistor is coupled to output the image charge value to the pixel level connection, wherein a hybrid bond is coupled between the select transistor and the SH circuit.
	In reference to Otaka, Otaka teaches a select transistor coupled between a source follower transistor (Otaka, Fig. 2, selection transistor SEL1-Tr) and a pixel level connection (Otaka, Fig. 2, die-to-die vias, Paragraph 0131), wherein the source follower transistor is coupled to output the image charge value to the pixel level connection (Otaka, Fig. 2, source follower transistor SF1-Tr, Paragraph 0081), wherein a hybrid bond (Otaka, Fig. 2, die-to-die vias, Paragraph 0131) is coupled between the select transistor and a SH circuit (Otaka, Fig. 2, signal retaining part 212, Paragraph 0075).
These arts are analogous since they are all related to imaging device circuits. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Funaki and Sugawa with the teaching of placing the hybrid bond between the select transistor and the SH circuit as seen in Otaka since it is a known placement for a hybrid bond to electrically connect the pixel circuit including a select transistor to the SH circuit and would provide similar and expected results for connection. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki (US 2018/0091723 A1) in view of Otaka (US 2021/0144330 A1).

Regarding claim 24, Funaki teaches the imaging system of claim 10 (see claim 10 analysis), wherein the pixel array and control circuitry are placed in a pixel die; and the readout circuit, the control circuitry and a plurality of SH circuits are placed in a second die (Funaki, Figs. 2-3, Paragraphs 0026-0029).
However, Funaki does not teach wherein the pixel array is placed in a pixel die and the readout circuit, the control circuitry and a plurality of SH circuits are placed in an ASIC die.
In reference to Otaka, Otaka teaches wherein the pixel array is placed in a pixel die (Otaka, Fig. 5, CIS Die, Paragraph 0128) and the readout circuit, the control circuitry and a plurality of SH circuits are placed in an ASIC die (Otaka, Fig. 5, ASIC Die, Paragraph 0130).
These arts are analogous since they are both related to imaging devices with SH circuits on different dies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Funaki with the teaching of only placing the pixel region on the first die as seen in Otaka since it is a known alternative configuration for stacked die image sensors, allows a larger area for the pixel array in the first die, and would provide similar and expected results as a stacked die image sensor.

Claim(s) 1, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2017/0104946 A1) in view of Funaki (US 2018/0091723 A1) in view of Huang (US 2020/0112697 A1).

Regarding claim 1, Hong teaches a sample and hold (SH) circuit (Hong, Fig. 2, Elements 60-80) for use in an image sensor (Hong, Fig. 1), comprising: 
a pixel level connection (Hong, Fig. 2, connection between sampling transistor 42 and floating diffusion region 68 (FD2)) coupled to a pixel cell (Hong, Fig. 2, Elements 20-42); 
a reset row transistor (Hong, Fig. 2, reset transistor 70 (RST2), Paragraph 0022) coupled between a first supply voltage (Hong, Fig. 2, power supply voltage Vaa, Paragraph 0018) and the pixel level connection; 
a source follower row transistor  (Hong, Fig. 2, source-follower transistor 78 (SF2), Paragraph 0023) having a gate coupled to the pixel level connection; 
a row select row transistor (Hong, Fig. 2, row select transistor 76, Paragraph 0023) coupled between the source follower row transistor and a bitline (Hong, Fig. 2, output line 80, Paragraph 0024); 
a first storage transistor (Hong, Fig. 2, transistor 60 (S1), Paragraph 0021) coupled to the pixel level connection; 
a first storage device (Hong, Fig. 2, storage capacitor 52) coupled between the first storage transistor and the first supply voltage; 
a second storage transistor (Hong, Fig. 2, transistor 62 (S2), Paragraph 0021) coupled to the pixel level connection; and 
a second storage device (Hong, Fig. 2, storage capacitor 54) coupled between the second storage transistor and the first supply voltage.
However, Hong does not teach the first storage device coupled to a second supply voltage; nor the second storage device coupled to the second supply voltage.
In reference to Funaki, Funaki teaches a first storage transistor (Funaki, Fig. 6, switching Trs 2521/2522, Paragraph 0063) coupled to the pixel level connection; 
a first storage device (Funaki, Fig. 6, capacitors 2551/2552, Paragraph 0063) coupled between the first storage transistor and a ground voltage (Funaki, Fig. 6, the capacitors 2551/2552 are connected to ground.); 
a second storage transistor (Funaki, Fig. 6, Trs 2531 and 2532, Paragraph 0064) coupled to the pixel level connection; and 
a second storage device (Funaki, Fig. 6, capacitors 2561/2562) coupled between the second storage transistor and the ground voltage (Funaki, Fig. 6, the capacitors 2561/2562 are connected to ground.).
These arts are analogous since they are both related to sample-and-hold circuits. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Hong with the teaching of connecting the storage capacitors to ground as seen in Funaki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Hong with the teaching of connecting the storage capacitors to ground as seen in Funaki since it is a known alternative configuration for a charge storing circuit in an SH circuit and would produce similar and expected results for storing charge from a pixel.
However, the combination of Hong and Funaki does not explicitly state the ground voltage is a second supply voltage. 
In reference to Huang, Huang teaches a ground voltage is supplied by a second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016).
These arts are analogous since they are all related to sample-and-hold circuits. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Hong and Funaki with the teaching of using a second supply voltage for providing the ground voltage as seen in Huang.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Hong and Funaki with the teaching of using a second supply voltage for providing the ground voltage as seen in Huang since it is a known method of supplying a ground voltage to a circuit and would provide similar and expected results for supplying the ground voltage.

Regarding claim 5, the combination of Hong, Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), wherein the SH circuit is configured to sample and hold a reset image charge value from the pixel level connection to the first storage device (Hong, Fig. 3, Paragraphs 0033-0034) and then sample and hold a signal image charge value from the pixel level connection to the second storage device (Hong, Fig. 3, Paragraphs 0035-0036) during a receiving and storing period (Hong, Fig. 3).

Regarding claim 6, the combination of Hong, Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), wherein the SH circuit is configured to perform a readout operation on the reset image charge value stored in the first storage device (Hong, Fig. 4, Paragraph 0039) and then perform a readout operation on the signal image charge value stored in the second storage device (Hong, Fig. 4, Paragraph 0039) during a readout to the bitline period (Hong, Fig. 4).

Regarding claim 7, the combination of Hong, Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), wherein the first supply voltage is higher than the second supply voltage (Funaki, Fig. 2, The first supply voltage is Vdd and the second supply voltage is ground (0V).).

Regarding claim 9, the combination of Hong, Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), wherein the second supply voltage is connected to a zero voltage (Funaki, Fig. 2, The second supply voltage is ground (0V).).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2017/0104946 A1) in view of Funaki (US 2018/0091723 A1) in view of Huang (US 2020/0112697 A1) in view of Aoki (US 2016/0234452 A1).

Regarding claim 2, the combination of Hong, Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), further comprises: 
a third storage transistor (Hong, Fig. 2, transistor 64 (S3), Paragraph 0021) coupled to the pixel level connection; 
a third storage device (Hong, Fig. 2, storage capacitor 56) coupled between the third storage transistor and the second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016); 
a fourth storage transistor (Hong, Fig. 2, transistor 66 (S4), Paragraph 0021) coupled to the pixel level connection; and 
a fourth storage device (Hong, Fig. 2, storage capacitor 58) coupled between the fourth storage transistor and the second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016).
However, the combination of Hong, Funaki and Huang does not teach wherein the first storage device, the second storage device, the third storage device, and the fourth storage device are made of metal-insulator-metal (MiM) capacitors.
In reference to Aoki, Aoki teaches wherein a first storage device of an SH circuit is made of a metal-insulator-metal (MiM) capacitor (Aoki, Fig. 4, capacitor 231, Paragraph 0066).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hong, Funaki and Huang with the teaching of using MiM capacitors as seen in Aoki since a capacitor with a small leakage current (dark current) per unit area is more preferably used for a sample and hold capacitor, noise resistance is improved, and a high-quality signal is acquired (Aoki, Paragraph 0066).

Regarding claim 3, the combination of Hong, Funaki, Huang and Aoki teaches the SH circuit of claim 2 (see claim 2 analysis), further comprises N times more additional storage-transistor-device pair(s), wherein N is an integer between 1 and 6, and wherein each storage-transistor-device pair comprises (Hong, Paragraph 0042): 
a pair storage transistor coupled to the pixel level connection (Hong, Fig. 2, Paragraph 0042), and; 
a pair storage device (Hong, Fig. 2, Paragraph 0042) coupled between the pair storage transistor and the second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016), wherein the pair storage device is made of metal-insulator-metal (MiM) capacitor (Aoki, Fig. 4, capacitor 231, Paragraph 0066).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2017/0104946 A1) in view of Funaki (US 2018/0091723 A1) in view of Huang (US 2020/0112697 A1) in view of Sugawa et al. (US 2020/0043971 A1).

Regarding claim 4, the combination of Hong, Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis). However, the combination of Hong, Funaki and Huang does not teach further comprising a sample and hold current source coupled between the pixel level connection and a ground.
In reference to Sugawa, Sugawa teaches a sample and hold current source (Sugawa, Fig. 1, current source 108, Paragraph 0127) coupled between the pixel level connection (Sugawa, Fig. 1, connection between the pixel selection switching means (X) and readout unit 102) and a ground (Sugawa, Fig. 1, the current source is connected to ground.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hong, Funaki and Huang with the teaching of using a current source as seen in Sugawa to provide a load current to the pixels.

Claim(s) 10-11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170104946 A1) in view of Funaki (US 20180091723 A1).

Regarding claim 10, Hong teaches an imaging system (Hong, Fig. 1), comprising: 
a pixel array including a plurality of pixel cells arranged in rows and columns, wherein each of the pixel cells is coupled to generate image charge in response to incident light (Hong, Paragraphs 0014-0015 and 0018);
 a control circuitry coupled to the pixel array to control operation of the pixel array (Hong, Paragraph 0014, “Image sensors may include control circuitry such as circuitry for operating the imaging pixels…”; and 
a readout circuit coupled to the pixel array to read out the image charge from the pixel array (Hong, Paragraph 0014, … and readout circuitry for reading out image signals corresponding to the electric charge generated by the photosensitive elements.”), wherein the readout circuit comprises: 
a sample and hold (SH) circuit (Hong, Fig. 2, Elements 60-80) coupled between a pixel level connection (Hong, Fig. 2, connection between sampling transistor 42 and floating diffusion region 68 (FD2)) coupled to a pixel cell (Hong, Fig. 2, Elements 20-42) of a plurality of pixel cells of the pixel array and a bitline (Hong, Fig. 2, output line 80, Paragraph 0024) of a plurality of bitlines of the readout circuit.
However, Hong does not explicitly state an analog to digital converter (ADC) coupled to the bitline.
In reference to Funaki, Funaki teaches a pixel array including a plurality of pixel cells arranged in rows and columns, wherein each of the pixel cells is coupled to generate image charge in response to incident light (Funaki, Fig. 1, pixel region 101, Fig. 4, Paragraphs 0032-0033, 0042 and 0054); 
a control circuitry coupled to the pixel array to control operation of the pixel array (Funaki, Fig. 2-3, peripheral circuit 102 and peripheral circuit 202, Paragraphs 0026-0027, 0029 and 0063); and 
a readout circuit coupled to the pixel array to read out the image charge from the pixel array (Funaki, Fig. 3, peripheral circuit 202, Paragraph 0029, Fig. 6, pixel circuit 250 (second pixel circuit), Paragraph 0044-0046, Fig. 7, Paragraph 0068), wherein the readout circuit comprises: 
a sample and hold (SH) circuit (Funaki, Fig. 6, pixel circuit 250 (second pixel circuit), Paragraph 0044-0046) coupled between a pixel level connection (Funaki, Fig. 6, connection portion 31, Paragraph 0051) coupled to a pixel cell of a plurality of pixel cells (Funaki, Fig. 6, pixel circuit 250, Paragraph 0051) of the pixel array and a bitline of a plurality of bitlines (Funaki, Fig. 6, column signal line L1, Paragraph 0066-0067) of the readout circuit; and 
an analog to digital converter (ADC) coupled to the bitline (Funaki, Fig. 7, Paragraph 0068).
These arts are analogous since they are both related to image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hong with the explicit teaching of an ADC coupled to the bitline as seen in Funaki to convert the pixel signals to a digital representation and since it is well known and common for image sensors to have ADCs for converting the pixel signals.

Regarding claim 11, the combination of Hong and Funaki teaches the imaging system of claim 10 (see claim 10 analysis), further comprising function logic coupled to the readout circuit to store and to process digital representations of the image charge values from the pixel array (Hong, Fig. 1, Circuitry 18, Paragraph 0017).

Regarding claim 25, the combination of Hong and Funaki teaches the imaging system of claim 10 (see claim 10 analysis), wherein the SH circuit is controlled by a switch driver of the control circuitry, wherein the control circuitry generates a global shutter signal for controlling image acquisition of all pixel values from the pixel array at substantially the same time (Hong, Fig. 3, Paragraph 0030).

Claim(s) 12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20170104946 A1) in view of Funaki (US 20180091723 A1) in view of Huang (US 2020/0112697 A1).

Regarding claim 12, the combination of Hong and Funaki teaches the imaging system of claim 10 (see claim 10 analysis), wherein each of the SH circuits (Hong, Fig. 2, Elements 60-80) comprises: 
a pixel level connection (Hong, Fig. 2, connection between sampling transistor 42 and floating diffusion region 68 (FD2)) coupled to a pixel cell (Hong, Fig. 2, Elements 20-42); 
a reset row transistor (Hong, Fig. 2, reset transistor 70 (RST2), Paragraph 0022) coupled between a first supply voltage (Hong, Fig. 2, power supply voltage Vaa, Paragraph 0018) and the pixel level connection; 
a source follower row transistor  (Hong, Fig. 2, source-follower transistor 78 (SF2), Paragraph 0023) having a gate coupled to the pixel level connection; 
a row select row transistor (Hong, Fig. 2, row select transistor 76, Paragraph 0023) coupled between the source follower row transistor and a bitline (Hong, Fig. 2, output line 80, Paragraph 0024); 
a first storage transistor (Hong, Fig. 2, transistor 60 (S1), Paragraph 0021) coupled to the pixel level connection; 
a first storage device (Hong, Fig. 2, storage capacitor 52) coupled between the first storage transistor and the first supply voltage; 
a second storage transistor (Hong, Fig. 2, transistor 62 (S2), Paragraph 0021) coupled to the pixel level connection; and 
a second storage device (Hong, Fig. 2, storage capacitor 54) coupled between the second storage transistor and the first supply voltage.
However, the combination of Hong and Funaki does not teach the first storage device coupled to a second supply voltage; nor the second storage device coupled to the second supply voltage.
In further reference to Funaki, Funaki teaches a first storage transistor (Funaki, Fig. 6, switching Trs 2521/2522, Paragraph 0063) coupled to the pixel level connection; 
a first storage device (Funaki, Fig. 6, capacitors 2551/2552, Paragraph 0063) coupled between the first storage transistor and a ground voltage (Funaki, Fig. 6, the capacitors 2551/2552 are connected to ground.); 
a second storage transistor (Funaki, Fig. 6, Trs 2531 and 2532, Paragraph 0064) coupled to the pixel level connection; and 
a second storage device (Funaki, Fig. 6, capacitors 2561/2562) coupled between the second storage transistor and the ground voltage (Funaki, Fig. 6, the capacitors 2561/2562 are connected to ground.).
These arts are analogous since they are both related to sample-and-hold circuits. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Hong and Funaki with the teaching of connecting the storage capacitors to ground as seen in Funaki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Hong and Funaki with the teaching of connecting the storage capacitors to ground as seen in Funaki since it is a known alternative configuration for a charge storing circuit in an SH circuit and would produce similar and expected results for storing charge from a pixel.
However, the combination of Hong and Funaki does not explicitly state the ground voltage is a second supply voltage. 
In reference to Huang, Huang teaches a ground voltage is supplied by a second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016).
These arts are analogous since they are all related to sample-and-hold circuits. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Hong and Funaki with the teaching of using a second supply voltage for providing the ground voltage as seen in Huang.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Hong and Funaki with the teaching of using a second supply voltage for providing the ground voltage as seen in Huang since it is a known method of supplying a ground voltage to a circuit and would provide similar and expected results for supplying the ground voltage.

Regarding claim 16, the combination of Hong, Funaki and Huang teaches imaging system of claim 12 (see claim 12 analysis), wherein each of the SH circuits is configured to sample and hold a reset image charge value from the pixel level connection to the first storage device (Hong, Fig. 3, Paragraphs 0033-0034) and then sample and hold a signal image charge value from the pixel level connection to the second storage device (Hong, Fig. 3, Paragraphs 0035-0036)during a receiving and storing period (Hong, Fig. 3).

Regarding claim 17, the combination of Hong, Funaki and Huang teaches imaging system of claim 12 (see claim 12 analysis), wherein each of the SH circuits is configured to perform a readout operation on the reset image charge value stored in the first storage device (Hong, Fig. 4, Paragraph 0039)  and then perform a readout operation on the signal image charge value stored in the second storage device (Hong, Fig. 4, Paragraph 0039)  during a readout to the bitline period (Hong, Fig. 4).

Regarding claim 18, the combination of Hong, Funaki and Huang teaches the imaging system of claim 12 (see claim 12 analysis), wherein the first supply voltage is higher than the second supply voltage (Funaki, Fig. 2, The first supply voltage is Vdd and the second supply voltage is ground (0V).).

Regarding claim 20, the combination of Hong, Funaki and Huang teaches the imaging system of claim 12 (see claim 12 analysis), the combination of Hong, Funaki and Huang teaches the SH circuit of claim 1 (see claim 1 analysis), wherein the second supply voltage is connected to a zero voltage (Funaki, Fig. 2, The second supply voltage is ground (0V).).


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2017/0104946 A1) in view of Funaki (US 2018/0091723 A1) in view of Huang (US 2020/0112697 A1) in view of Aoki (US 2016/0234452 A1).

Regarding claim 13, the combination of Hong, Funaki and Huang teaches imaging system of claim 12 (see claim 12 analysis), wherein each of the SH circuits further comprises: 
a third storage transistor (Hong, Fig. 2, transistor 64 (S3), Paragraph 0021) coupled to the pixel level connection; 
a third storage device (Hong, Fig. 2, storage capacitor 56) coupled between the third storage transistor and the second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016); 
a fourth storage transistor (Hong, Fig. 2, transistor 66 (S4), Paragraph 0021) coupled to the pixel level connection; and 
a fourth storage device (Hong, Fig. 2, storage capacitor 58) coupled between the fourth storage transistor and the second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016).
However, the combination of Hong, Funaki and Huang does not teach wherein the first storage device, the second storage device, the third storage device, and the fourth storage device are made of metal-insulator-metal (MiM) capacitors.
In reference to Aoki, Aoki teaches wherein a first storage device of an SH circuit is made of a metal-insulator-metal (MiM) capacitor (Aoki, Fig. 4, capacitor 231, Paragraph 0066).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hong, Funaki and Huang with the teaching of using MiM capacitors as seen in Aoki since a capacitor with a small leakage current (dark current) per unit area is more preferably used for a sample and hold capacitor, noise resistance is improved, and a high-quality signal is acquired (Aoki, Paragraph 0066).

Regarding claim 14, the combination of Hong, Funaki, Huang and Aoki teaches the imaging system of claim 13 (see claim 13 analysis), wherein each of the SH circuits further comprises N times more additional storage-transistor-device pair(s), wherein N is an integer between 1 and 6, and wherein each storage-transistor-device pair comprises (Hong, Paragraph 0042): 
a pair storage transistor coupled to the pixel level connection (Hong, Fig. 2, Paragraph 0042), and; 
a pair storage device (Hong, Fig. 2, Paragraph 0042) coupled between the pair storage transistor and the second supply voltage (Huang, Fig. 1, second supply voltage GND, Paragraph 0016), wherein the pair storage device is made of metal-insulator-metal (MiM) capacitor (Aoki, Fig. 4, capacitor 231, Paragraph 0066).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2017/0104946 A1) in view of Funaki (US 2018/0091723 A1) in view of Huang (US 2020/0112697 A1) in view of Sugawa et al. (US 2020/0043971 A1).

Regarding claim 15, the combination of Hong, Funaki and Huang teaches the imaging system of claim 12 (see claim 12 analysis). However, the combination of Hong, Funaki and Huang does not teach further comprising a sample and hold current source coupled between the pixel level connection and a ground.
In reference to Sugawa, Sugawa teaches a sample and hold current source (Sugawa, Fig. 1, current source 108, Paragraph 0127) coupled between the pixel level connection (Sugawa, Fig. 1, connection between the pixel selection switching means (X) and readout unit 102) and a ground (Sugawa, Fig. 1, the current source is connected to ground.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hong, Funaki and Huang with the teaching of using a current source as seen in Sugawa to provide a load current to the pixels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698     


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698